DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 10/02/2020 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 12/23/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McNeil et al. (US 6,277,466) [hereinafter McNeil].
McNeil teaches toilet paper (Figs. 5 and 6a-6c; col. 4, lines 48-53) comprising a first sheet (sheet 20) on which first embossments are formed (Figs. 5 and 6a, embossments 26), a second sheet (sheet 22) on which second embossments are formed (Figs. 5 and 6b, embossments 26), the first sheet and the second sheet being joined together in a nested manner (Fig. 5; claim 1), wherein at least some embossments in the first embossments are arranged on a first curve having a sine-wave shape (Figs. 6a and 6c, embossments 26, arcuate row 66; col. 6, lines 39-48), 
	Regarding claim 3, McNeil discloses at least some embossments in one of the first embossments and the second embossments being arranged on a third curve having a sine-wave shape, the third curve intersecting the first curve (Fig. 6c; col. 6, lines 39-67 and col. 7, lines 1-20).
	Regarding claim 4, McNeil discloses at least some embossments in one of the first embossments and the second embossments being arranged on a fourth curve having a sine-wave shape, the fourth curve being parallel to the third curve (Fig. 6c; col. 6, lines 39-67 and col. 7, lines 1-20).
Regarding claims 10 and 11, McNeil discloses a side surface of a first embossed protrusion of each of the first embossments being inclined from the first sheet toward a top part of the first embossed protrusion such that an area of the top part of the first embossed protrusion becomes less than an area of an opening of a first embossed recess corresponding to the first embossed protrusion, and a side surface of a second embossed protrusion of each of the second embossments is inclined from the second sheet toward a top part of the second embossed protrusion such that an area of the top part of the second embossed protrusion becomes less than an area of an opening of a second embossed recess corresponding to the second embossed protrusion (Fig. 5, embossments 26), and the inclination angle of each side surface of the first embossed protrusion and the side surface of the second embossed protrusion is between 60 degrees and 80 degrees (Fig. 5, embossments 26).
2 greater than or equal to 5.0 gf·cm/cm2, since the structure is substantially identical to that of the claimed toilet paper.
	Regarding claim 13, the embossed paper of McNeil inherently has a compression ratio under a load of 500 gf/cm2 less than or equal to 70%, since the structure is substantially identical to that of the claimed toilet paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil in view of Wilhelm (US 2004/0200590).
	Regarding claims 5 and 6, McNeil fails to teach the embossments forming a sine-wave shape having an amplitude between 10 mm and 60 mm, and a period between 50 mm and 300 mm.
Wilhelm teaches that it is well known in the tissue paper art to have embossments forming a sine wave shape having an amplitude between 10 mm and 60 mm, and a period between 50 mm and 300 mm for the purpose of providing tissue paper with a decorative embossed pattern (Figs. 10, 11 and 14; paragraphs [0067-0068]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second embossments of the paper in .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over McNeil.
Regarding claim 7, McNeil fails to specifically teach wherein at least one of an area of each of top parts of first embossed protrusions of the first embossments and an area of each of top parts of second embossed protrusions of the second embossments is between 0.8 mm2 and 1.5 mm2. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embossments in McNeil to have at least one of an area of each of top parts of first embossed protrusions of the first embossments and an area of each of top parts of second embossed protrusions of the second embossments be between 0.8 mm2 and 1.5 mm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious.  MPEP 2144.04.
Regarding claim 8, McNeil fails to teach wherein at least one of an area percentage of top parts of first embossed protrusions of the first embossments and an area percentage of top parts of second embossed protrusions of the second embossments is between 5% and 10%. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embossments in McNeil to wherein at least one of an area percentage of top parts of first embossed protrusions of the first embossments and an area percentage of top parts of second embossed protrusions of the second embossments is between 5% and 10%, since such a modification would have involved a mere change in the size of a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNeil in view of Sembritzki (EP 1428654).
McNeil fails to specifically teach at least one of a height of the first embossed protrusions and a height of the second embossed protrusions being between 1.0 mm and 1.7 mm, at least one of an area percentage of top parts of first embossed protrusions of the first embossments and an area percentage of top parts of second embossed protrusions of the second embossments being between 5% and 10%, and at least one of an area of each of top parts of the first embossed protrusions of the first embossments and an area of each of top parts of second embossed protrusions of the second embossments is between 0.8 mm2 and 1.5 mm2. 
Sembritzki teaches that it is well known in the tissue paper art to have embossments with heights in the range from 1.0 mm to 1.7 mm for the purpose of forming tissue paper with a textile-like appearance and increased bulk (paragraphs [0035-0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embossed protrusions of the tissue paper in McNeil to have a height in the range from 1.0 mm to 1.7 mm as suggested by Sembritski in order to form tissue paper with increased bulk and provide a textile-like appearance.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embossments in McNeil to wherein at least one of an area percentage of top parts of first embossed protrusions of the first embossments and an area percentage of top parts of second embossed protrusions of the second 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embossments in McNeil to wherein at least one of an area of each of top parts of first embossed protrusions of the first embossments and an area of each of top parts of second embossed protrusions of the second embossments is between 0.8 mm2 and 1.5 mm2, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art and therefore obvious. MPEP 2144.04.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot in view of the new grounds of rejection which are presented above.

      Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781

/Catherine A. Simone/Primary Examiner, Art Unit 1781